Title: From John Adams to the Foreign Affairs Committee, 24 December 1777
From: Adams, John
To: Continental Congress, Foreign Affairs Committee


     
      Gentlemen
      Braintree Decr. 24. 1777
     
     Having been absent from this State, I had not the Honour of your Favour of December 3d. untill the 22d. when it was delivered to me with its Inclosures vizt. a Letter from the President to the Navy Board at Boston, and a private Letter of Decr. 8. from Mr. Lovell.
     At the Same Time I received a Packett, directed to Benjamin Franklin Arthur Lee and John Adams Esqrs. Commissioners of the United States of America in France under Seal.
     At the Same Time, I received another Packett, unsealed containing
     1. Copy of a Letter 2d. Decr. from the Committee foreign Affairs to the Commissioners.
     2. A Duplicate of a Commission of 27. Novr. to the Commissioners.
     3. A Duplicate of Resolve of Decr. 3. Duplicates of Resolves of Novr. 21 and 28. Duplicate of Resolve of Novr. 10. and 22.
     4. Two Letters unsealed to the Honourable Silas Deane Esqr. Paris.
     5. Two printed Hand Bills one containing Messages &c. between, the Generals Burgoigne and Gates, the other Copy of a Letter &c. from Mr. Kirkland.
     The Packett under Seal, I shall do myself the Honour to forward by the first Conveyance, and the other, shall be conveyed God willing with my own Hand. I have the Honour to be, with the greatest Esteem and Respect, Gentlemen, your most obedient and most humble servant,
     
      John Adams
     
    